DETAILED ACTION
This is in response to the Amendment filed 1/21/2022 wherein claims 1-20, 24-26, and 35-38 are canceled, and claims 21-23, 27-34, and 39 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 21-23, 27-30, 34, and 39 are allowable. Claims 31-33, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species A-D, as set forth in the Office action mailed on 11/27/2020, is hereby withdrawn and claims 31-33 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 21-23, 27-34, and 39 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art neither teaches nor makes obvious the combination set forth in the claims, and especially does not show, in combination with the other claimed limitations, a flange comprising “a first channel arranged on the first surface and configured to facilitate fluid flow of fluid between the first surface and the first combustor liner from the radially outer edge to the outer surface of the CMC cross-over tube; a second channel arranged on the second surface and configured to facilitate fluid flow of fluid between the flange and the second combustor liner from the radially outer edge to the outer surface of the CMC cross-over tube” (Claim 21, lines 16-23) or a flange comprising “a first channel arranged on the first surface and configured to facilitate fluid flow of fluid between the first surface and the first combustor liner from the radially outer edge to the outer surface of the CMC cross-over tube; and a second channel arranged on the second surface and configured to facilitate fluid flow of fluid between the second surface and the second combustor liner from the radially outer edge to the outer surface of the CMC cross-over tube” (Claim 29, lines 17-24).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Examiner, Art Unit 3741